DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07 March 2022 has been entered.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Deibel et al (US patent 4,127,912).
	The publication to Deibel discloses the invention substantially as is claimed.  Deibel discloses a wiper blade (10, figs. 2, 3) comprising an elongated primary member (14) with opposite ends having an interior surface therein with circular recesses (51), and a pair of secondary members (16, 18) received into the opposite ends of the primary member and having circular protrusions (50) on arms (44, 52) thereof for receipt into the recesses in the primary member.  A flat joint spring (34) which has a substantially uniform and planar shape across and entirety of a length thereof acts on the primary member and the secondary members.
	Deibel discloses all of the above recited subject matter with the exception of the primary member having the protrusions and the secondary members having the recesses.
	To provide the protrusions on the primary member and the recesses on the secondary members appears but a mere reversal or shift in location of such elements from that which is taught by Deibel.  There appears no invention in shifting the location of the elements since the operation of the device is not thereby modified.  It would have been obvious to one of skill in the art before the filing date of the claimed invention to provide in Deibel the protrusions on the primary member 
	With respect to claim 10, note claw members (38) on both the primary member (14) and the secondary members (16, 18, fig. 3).  The claw members receive a support track (62) which supports a wiping element (60).

Claim 4, 11, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Deibel et al (US patent 4,127,912), in the manner as applied to claim 2 above, and in view of Scinta (US patent 2,616,113).
	The patent to Deibel discloses all of the above recited subject matter with the exception of there being two springs, one each between the primary member and the secondary members.
	The patent to Scinta discloses a wiper blade (fig. 1) wherein a primary member (8) pivotally supports a pair of secondary members (9) at each end.  A substantially uniform and planar shaped spring (12) is provided between each of the primary member and the secondary members.
	It would have been obvious to one of skill in the art before the filing date of the claimed invention to provide a separate spring between the primary member and each secondary member of Deibel, as clearly suggested by Scinta, to provide enhanced functionality by enabling at least some operation in case a spring breaks.  Additionally, the mere fact that a given structure is integral does not preclude its consisting of various elements.  The unity or diversity of parts would depend more upon the choice of the manufacturer, and the convenience and availability of the machines and tools necessary to construct the springs, than on any inventive concept.



s 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Deibel et al (US patent 4,127,912) as applied to claim 2 above, and further in view of Chow (US patent 4,953,251).
	The patent to Deibel discloses all of the above recited subject matter with the exception of there being tertiary members hinged to the secondary members.
	The patent to Chow discloses a wiper blade (fig. 1) wherein a primary member (30) supports secondary members (38) at each end thereof.  The secondary members also support tertiary members (40) at each end thereof.
	It would have been obvious to one of skill in the art before the filing date of the claimed invention to provide the wiper blade of Deibel with tertiary members on each of the secondary members, as clearly suggested by Chow, to enhance the sensitivity of the wiper blade to the surface being wiped.  Use of wiper blade having primary, secondary and tertiary yokes or members is well established.  The tertiary members can be attached to the secondary members in the same manner as suggested above for the connection of the secondary members to the primary members.  Further, a spring member can be provided between the secondary members and the tertiary members for the same rationale they are provided between the primary member and the secondary members, namely to enhance conformity to the surface being wiped.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Deibel et al (US patent 4,127,912) in view of Chow (US patent 4,953,251), as applied to claim 7 above, and further in view of Scinta (US patent 2,616,113).
The patent to Deibel discloses all of the above recited subject matter with the exception of there being separate springs, one each between the primary member and the secondary members and one each between the secondary members and the tertiary members.

	It would have been obvious to one of skill in the art before the filing date of the claimed invention to provide a separate spring between each pivotally joined members, such as the primary member, secondary member and tertiary member of Deibel, as clearly suggested by Scinta, to provide enhanced functionality by enabling at least some operation in case a spring breaks.  Additionally, the mere fact that a given structure is integral does not preclude its consisting of various elements.  The unity or diversity of parts would depend more upon the choice of the manufacturer, and the convenience and availability of the machines and tools necessary to construct the springs, than on any inventive concept.

Claims and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Deibel et al (US patent 4,127,912) in view of Scinta (US patent 2,616,113), as applied to claim 12 above, and further in view of Chow (US patent 4,953,251).
The patents to Deibel and Scinta disclose all of the above recited subject matter with the exception of there being tertiary members hinged to the secondary members.
	The patent to Chow discloses a wiper blade (fig. 1) wherein a primary member (30) supports secondary members (38) at each end thereof.  The secondary members also support tertiary members (40) at each end thereof.


.

Allowable Subject Matter

Claim 20 is allowed.
Claims 5, 9, 13, 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments

Applicant’s arguments with respect to claims 1-4, 6-8, 10-12 and 14-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  As set forth above, Deibel teaches a joint spring that is substantially uniform and planar shaped across an entirety of a length of the joint spring as claimed and argued.  The provision of separate spring members between each of the hingedly connected members appears suggested by Scinta and the provision of tertiary member hinged to the secondary members appears suggested by Chow.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY K GRAHAM whose telephone number is (571)272-1274. The examiner can normally be reached 7:00am-3:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Gary K. Graham/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        




GKG
10 March 2022